      Case 2:17-cv-02001-RDP-JHE Document 95 Filed 01/22/21 Page 1 of 3                        FILED
                                                                                      2021 Jan-22 AM 10:43
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION
DANNY FOSTER, #167673,                        )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )        CIVIL ACTION NO.
                                              )        2:17-cv-2001-RDP-JHE
CORRECTIONAL LIEUTENANT                       )
JENKINS, et al.,                              )
                                              )
         Defendants.                          )

     MOTION TO FILE RESPONSE TO SETTLEMENT CONFERENCE
                    DIRECTIVE UNDER SEAL

         COME NOW the Defendants and hereby move this Court to file its response

to the settlement conference under seal and, for grounds, state as follows:

         1.    Documents on Pacer.gov are public records.

         2.    To respond to Foster’s counter-offer to settle, settlement numbers will

be included in the response.

         3.    Settlement offers are not admissible during the trial of the matter.

         4.    Publication of said settlement negotiations can adversely affect the

Alabama Department of Corrections and defendants in the resolution of future civil

cases.
     Case 2:17-cv-02001-RDP-JHE Document 95 Filed 01/22/21 Page 2 of 3




                           RELIEF REQUESTED

      WHEREFORE PREMISES CONSIDERED, the undersigned counsel moves

this Court to enter an order authorizing the parties to file UNDER SEAL any

documents filed in response to Doc. [unnumbered] (Settlement Conference).


                                           Respectfully submitted,
                                           STEVE MARSHALL
                                           ATTORNEY GENERAL
                                           By:

                                           /s/Bettie J. Carmack
                                           Bettie J. Carmack (asb-4702-m76b)
                                           Assistant Attorney General
                                           Civil Litigation Division
                                           501 Washington Avenue
                                           Montgomery, AL 36130
                                           Telephone: (334) 353-5305
                                           Facsimile: (334) 353-8400
                                           Bettie.Carmack@AlabamaAG.gov




                                       2
     Case 2:17-cv-02001-RDP-JHE Document 95 Filed 01/22/21 Page 3 of 3




                        CERTIFICATE OF SERVICE
      I certify that I have on January 22, 2021, electronically filed the foregoing

pleading with the Clerk of the Court, using the CM/ECF system, and the Clerk of

Court using the CM/ECF and I further certify that I have served a copy of the

foregoing on the Plaintiff, by placing same in the United States Mail, postage

prepaid, and properly addressed as follows:

                          Danny Foster, AIS #167673
                         Ventress Correctional Facility
                         379 Alabama Hwy 239 North
                           Clayton, AL 36016-0767

                                              /s/Bettie J. Carmack
                                              Bettie J. Carmack
                                              Assistant Attorney General




                                        3
